Smith, Judge.
On certiorari to the Supreme Court, this case was reversed. Therefore Carroll City/County Hospital Auth. v. *585Cox Enterprises, Inc., 147 Ga. App. 863 (250 SE2d 550), (1978), is vacated and the opinion of the Supreme Court in Carroll City/County Hosp. Auth. v. Cox Enterprises, Inc., 243 Ga. 760 (256 SE2d 443), is adopted as the decision of this court. The writer of the opinion in the Court of Appeals agrees with the decision of the Supreme Court. However, he does not see how the majority in the Supreme Court reached the conclusion it did without overruling Rives v. Atlanta Newspapers, 220 Ga. 485 (139 SE2d 395) (1964).
Argued September 12,1978 —
Decided November 28, 1979.
Thomas E. Greer, for appellant.
Charles T. Zink, Albert G. Norman, Jr., Aubrey W! Gilbert, for appellee.

Judgment reversed.


Deen, C. J., andBanke, J., concur.